IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10545
                        Conference Calendar


ROQUE T. ARANDA,

                                    Plaintiff-Appellant,

versus

UNITED STATES GOVERNMENT,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CV-379-C
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roque T. Aranda, Texas prisoner # 805045, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint.   By moving for IFP, Aranda is challenging the

district court’s certification that IFP should not be granted on

appeal because his appeal presents no nonfrivolous issues.     See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Aranda conclusionally asserts that the dismissal of his

complaint was the result of a vindictive clerk of court.   He also


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10545
                                 - 2 -

argues that his claims were not repetitive or duplicative and

that the district court should not have dismissed his complaint

as malicious under 28 U.S.C. § 1915(g).     However, he admits that

his complaint is “based on the outcome of a pending case” against

a federal agent and that he had requested that his complaint be

held in abeyance pending the resolution of another claim which he

had pending against the same agent.

     Accordingly, we uphold the district court’s order certifying

that the appeal presents no nonfrivolous issues.    Aranda’s

request for IFP status is denied, and his appeal is dismissed as

frivolous.   See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

All outstanding motions are denied.

     The three-strikes provision of 28 U.S.C. § 1915(g)

"prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim."    Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five

strikes against him.    Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Aranda is reminded that he may no longer proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).
                           No. 01-10545
                               - 3 -

     IFP MOTION DENIED.   APPEAL DISMISSED.   ALL OUTSTANDING

MOTIONS DENIED.